ORDER

PER CURIAM.
Tom Edward Persons, appellant, appeals from a judgment entered on a finding of guilty for driving while intoxicated and for operating a motor vehicle without a valid operator’s license. He claims that the State’s evidence was insufficient to prove, beyond a reasonable doubt, that he was driving and/or operating a motor vehicle. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting the detailed facts and restating the principles of law would serve no precedential value. Judgment affirmed in accordance with Rule 30.25(b).